PER CURIAM.
Appellants, plaintiffs in the trial court, brought suit against defendant, Bilcon Developers, Inc., to recover on two promissory notes given by the defendant corporation to plaintiffs. Appellee corporation counterclaimed alleging misappropriation of corporate funds by appellant, Frederick C. Stock, for use and benefit of himself and his wife, Estelle F. Stock. The cause was heard before a referee who was mutually agreed upon by both parties. After an extensive hearing and a review by the trial judge, a final judgment was entered in favor of appellee corporation against appellants, Fred C. Stock and his wife, Estelle F. Stock, in the amount of $11,-398.05.
The appellants have appealed and assigned for our consideration the findings of fact on which the final judgment was based and the entry of the judgment against plaintiff, Estelle F. Stock.
The evidence was heard by a referee who made findings, all of which were reviewed by the trial judge. No reversible error has been demonstrated by the appellants, and upon an examination of the record we cannot hold that the trial court’s findings were erroneous.
Estelle Stock joined her husband in suing on the promissory notes. She was named as a counter-defendant in the ap-pellee’s counterclaim. She appeared at the trial and was called to testify. At no time did she question the trial court’s jurisdiction over her. Under Fla.R.Civ.P. 1.11(h) (now Fla.R.Civ.P. 1.140, 30 F.S.A.) any defense Estelle Stock may have had concerning lack of jurisdiction over her person was waived, and she is now bound by the final judgment.
Affirmed.
LILES, C. J., and ALLEN and HOB-SON, JJ., concur.